929 F.2d 694Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Billy Joe BRADY, Defendant-Appellant.
No. 89-5605.
United States Court of Appeals, Fourth Circuit.
Submitted March 4, 1991.Decided March 21, 1991.

Appeal from the United States District Court for the Western District of North Carolina, at Bryson City.  Richard L. Voorhees, District Judge.  (CR-88-144)
Sean P. Devereux, Whalen, Hay, Pitts, Hugenschmidt, Master, Devereux & Belser, P.A., Asheville, for appellant.
Thomas J. Ashcraft, United States Attorney, Max O. Cogburn, Jr., Assistant United States Attorney, Asheville, N.C., for appellee.
W.D.N.C.
AFFIRMED.
Before WIDENER and K.K. HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Billy Joe Brady pled guilty to voluntary manslaughter (18 U.S.C. Secs. 1112 and 1153) and appeals the guideline sentence he received.  We affirm.


2
In a lengthy sentencing hearing at which many witnesses testified, Brady argued for a downward departure on the ground that the victim's conduct had provoked the offense conduct.  The district court, however, declined to depart and instead imposed a sentence at the lowest point of the guideline range.  This court has previously decided that a decision not to depart is not reviewable on appeal.    United States v. Bayerle, 898 F.2d 28 (4th Cir.), cert. denied, 59 U.S.L.W. 3244 (U.S.1990).  We adhere to that view.  We therefore affirm the judgment of the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED